DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Page 4, line 26: “NA” appears without explanation of its meaning (NA appears not to be defined until page 13, lines 24-25)
Page 7, line 2: “NA” appears without explanation of its meaning 
Page 7, line 14: “NA” appears without explanation of its meaning. 
Appropriate correction is required. 

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1, line 17: “configured” appears instead of “is configured” 
Claim 2, line 21: “configured” appears instead of “is configured”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the third plate" in line 11.  There is insufficient antecedent basis for this limitation in the claim, in that there is no previous recitation of “first plate” and “second plate”. 
Claim 1 recites the limitation "said third plane" in line 14.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation "the third plate" in line 11.  There is insufficient antecedent basis for this limitation in the claim, in that there is no previous recitation of “first plate. 
Claim 2 recites the limitation "said third plane" in line 18.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation "said third plane" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "said third plane" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites a feature “an NA” in line 4 without any explanation of its meaning. 
Claim 8 recites the limitation "the structure chamfering processing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "said third plane" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites a feature “an NA” in line 4 without any explanation of its meaning. 
Claim 10 recites a feature “an NA” in line 4 without any explanation of its meaning. 
Claim 13 recites the limitation "the structure chamfering processing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation "said third plane" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. 
The remaining claims recite dependence from one or more of the above-rejected claims, and are therefore likewise rejected under 35 U.S.C. 112(b).  

Allowable Subject Matter
It appears that claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (s71)270-3194. The examiner can normally be reached M-F 9-s.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on s71-272-6970. The fax phone number for the organization where this application or proceeding is assigned is s71-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or s71-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 364s